Lipscomb, C. J.
The bill was filed by the executor of Carswell, against Craig, Blow and Dawson.
On the final hearing, it was dismissed, as to Blow; and a decree for upwards of a thousand dollars, en*268tered up against Craig, and for about two hundred dollars, against Dawson. The' cause was brought into this Court for a revision, by a writ of error, iri the name, and in behalf of Craig, who is dissatisfied with the decree; none of the other parties appear to be discontented, or seek to have it reversed or altered : and the suit stands in this Court in the name of Craig only. Since th.e bringing of the writ of error, and since the last term, it is now suggested, that Blow has departed this life. The counsel for the executor of Carswell, makes the suggestion, and asks, if it should be the opinion of the Court, that Blow was a party to the suit in this Court, that his representatives should either be made parties, or that there should be a severance. We believe, that neither Blow nor Dawson are parties here; that neither of them have complained of the decree below, and that there is no necessity for bringing in the representatives of Blow, or for severing from them, as he was not a party.